Citation Nr: 0917498	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
obstructive sleep apnea (OSA), to include as secondary to the 
service connected obstructive pulmonary disease, and, if so, 
whether service connection is warranted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to a service connected 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 
1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to TDIU and 
found that no new and material evidence had been received to 
reopen the claim for OSA.

The May 2004 rating decision also denied a claim for 
entitlement to service connection for diabetes mellitus and 
found that no new and material evidence had been received to 
reopen the claim for hypertension.  There has been some 
confusion as to whether the Veteran filed a notice of 
disagreement (NOD) with respect to these last two issues; 
however, the Board finds that the Veteran's June 2004 
statement entitled "NOD," does constitute a NOD as to these 
matters, especially when read in conjunction with the June 
2004 election notice listing these claims as under appeal, 
the January 2006 letter asking the veteran to clarify the 
matters on appeal, and the Veteran's January 2006 
clarification that "[y]es, I am claiming all issues...".  A 
statement of the case (SOC) has not been issued regarding the 
last two issues listed on the title page.  Therefore, the 
Board must remand the claims involving hypertension and 
diabetes mellitus, pending the issuance of an SOC to the 
Veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran requested a local hearing with a Nashville RO 
Decision Review Officer (DRO).  The hearing was scheduled for 
December 2006.  On that day, however, the Veteran opted for 
an informal conference.  The DRO conference report has been 
associated with the claims folder.  As such, there are no 
outstanding hearing requests of record.

The Board would also note that in the Veteran's February 2006 
substantive appeal he indicated that he was no longer 
appealing the OSA claim; however, the claim was listed as 
under appeal and the veteran continued to discuss this matter 
in the December 2006 DRO conference.  The claim was 
readjudicated in the June 2007 supplemental statement of the 
case (SSOC) and certified for appeal in September 2007.  As 
the veteran and the RO both appear to have continued to 
address the issue, despite the February 2006 statement, the 
Board shall afford the Veteran all reasonable doubt and 
continue to assume jurisdiction over the claim.

The decision below addresses the claim for a TDIU and the 
matter of whether to reopen the claim for service connection 
for OSA.  De novo review of the claim involving OSA and the 
matters involving service connection for hypertension and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a June 1996 decision, the RO denied the 
Veteran's claim of entitlement to service connection for OSA.  
The Veteran did not file an appeal and the decision became 
final.  

2.  The evidence submitted since the June 1996 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim and 
does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for OSA, to 
include as secondary to the service-connected obstructive 
lung disease.  

3.  The Veteran has a single service connected disability 
(obstructive lung disease) ratable at 60 percent disabling.  

4.  The Veteran's service-connected obstructive lung disease 
precludes him from securing and maintaining substantially 
gainful employment that is consistent with his level of 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1996 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for OSA, is new and material, and the 
Veteran's claim for OSA, to include as secondary to the 
service-connected obstructive lung disease, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

2.  A total rating based on individual unemployability due to 
the Veteran's service-connected obstructive lung disease is 
warranted.  38 U.S.C. §§  501, 1155, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 
4.15, 4.16, 4.18, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that in the context of a claim to 
reopen, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
August 2003 and February 2004.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his service connection and 
TDIU claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  

While the August 2003 letter informed the Veteran that his 
claim for OSA was previously denied in June 1996, the RO 
failed to provide the reasons for said denial.  As the Board 
has determined that new and material evidence has been 
submitted to reopen the claim for service connection for OSA, 
and the finding that remand for additional development of the 
claim on the merits is required, the Board finds that further 
discussion of VCAA compliance with regard to this claim is 
not warranted at this time.  In light of the fully favorable 
finding with regard to the issue of entitlement to TDIU, the 
Board also finds that no further discussion of VCAA 
compliance is necessary.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material

In June 1996, the RO denied the claim for service connection 
for OSA.  The Veteran did not appeal the June 1996 decision 
and it became final.  38 C.F.R. § 20.302.  

While the RO appeared to reopen the claim in the June 2007 
SSOC, the Board must first address the issue of whether new 
and material evidence has been received to reopen the claim 
for OSA because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen a claim for service connection 
for OSA denied by the RO in June 1996.  The record indicates 
that in its June 1996 rating decision, the RO denied service 
connection for OSA on the basis that the Veteran did not have 
a current diagnosis of OSA secondary to the Veteran's service 
connected disability or any other cause.  Of record at the 
time of the June 1996 rating decision were the following:  
the Veteran's service treatment records; an April 1996 report 
of VA examination; VA outpatient treatment records dated 
between 1995 and 1996; and a January 1996 sleep study, which 
was devoid of any diagnosis of OSA.  

Evidence submitted subsequent to the June 1996 rating 
decision includes, among reports of VA examination and lay 
statements, VA outpatient treatment records dated between 
1999 and 2006, which do contain a diagnosis of moderate to 
severe OSA found after a sleep study was conducted in 2003.  

As noted previously, the June 1996 rating decision denied 
service connection on the basis that the Veteran did not 
carry a diagnosis of OSA.  The diagnosis of OSA when 
considered with the previous evidence of record relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  Therefore, the Veteran's claim of entitlement to 
service connection for OSA is reopened.  See 38 C.F.R. 
§ 3.156(a).  

B.  TDIU

The Veteran contends that his service-connected obstructive 
lung disease renders him unemployable.  Generally, total 
disability will be considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is one such disability, 
this disability shall be ratable 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16

A single 60 percent disability rating for obstructive lung 
disease has been in effect since October 2002.  There are no 
other service connected disabilities.  Thus, he meets the 
statutory percentage requirements for a total disability 
rating for compensation purposes.  See 38 C.F.R. § 3.340.

The Board has reviewed the Veteran's records, including VA 
outpatient treatment records, reports of medical examination, 
and lay statements, and finds that a total disability rating 
is warranted based on the Veteran's inability to secure and 
maintain substantially gainful employment.  In the Veteran's 
January 2004 TDIU application, he indicated that he had a 
high school education and one year of college level courses.  
At that time, he was working 32 to 35 hours per week at Sam's 
Club.  He further indicated that he lost 12 to 20 days in the 
prior three months

In July 2004, the Veteran submitted an addendum statement 
indicating that he lost his job at Sam's Club as a result of 
multiple missed days from work.  The Board notes that a March 
2003 statement from the Veteran's supervisor (TB) at Sam's 
Club, (associated with the claims folder in 2006), reveals 
the Veteran had missed 85 days out of the year in which he 
was the Veteran's supervisor.  TB also indicated that the 
Veteran had to leave early at least twice a week due to 
problems with asthma and breathing, as well as diabetes and 
hypertension.  TB noted that while they tried to work around 
the Veteran's ailments, he would one day be terminated 
because he could not attend work like a normal person.

VA outpatient treatment records dated in August 2004 show the 
Veteran was working at Dell; however, these entries also show 
that he was taken out of work by the VA provider for a period 
of days.  In his October 2006 DRO conference, the Veteran 
informed VA that he had not worked at Dell since August 2004.  

A May 2006 report of VA examination revealed that symptoms of 
obstructive lung disease, to include shortness of breath, 
speech difficulty, and lack of stamina, had "significant 
effects" on his occupational activities.  The examiner noted 
the resulting work problem was increased absenteeism.  

Various lay statements show the Veteran was not working.  
There are no records showing that the Veteran has since 
retained employment.  The Board has no reason to doubt the 
veracity of this Veteran.

While the Board is cognizant that the medical evidence 
indicates that the Veteran also has various other 
disabilities which are not service-connected, the evidence of 
record clearly indicates that the service-connected 
obstructive lung disease is sufficient to produce 
unemployability. 38 C.F.R. § 3.340.  Given the nature and 
extent of the service-connected obstructive lung disease 
affecting employability, a total rating is warranted. 



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for OSA, to include as 
secondary to the service connected obstructive lung disease, 
is reopened, and the appeal is granted to this extent only.

Entitlement to TDIU is granted subject to the controlling 
regulations governing monetary awards.


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for OSA does not end the Board's inquiry.  Rather, 
the Board must now consider the merits of the claim for 
service connection for OSA.  

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination.  38 U.S.C.A. § 5103A.  In this 
regard, the Veteran contends that his OSA is secondary to the 
service-connected obstructive lung disease.  A disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the instant case, the evidence of record raises the 
possibility that the service-connected obstructive lung 
disease may aggravate the non-service connected OSA.  The 
Board points to the April 1996 report of examination that 
indicates that "possibly" the Veteran's obstructive lung 
disease compounded his sleep apnea and the December 2006 VA 
outpatient treatment record that indicates that the Veteran's 
hypoxia at night and the need for CPAP or oxygen "could" be 
due to worsening obstructive lung disease.  A remand is 
necessary to seek clarification as to whether such 
aggravation is present.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

As noted in the Introduction, in a May 2004 rating decision, 
the RO denied service connection for diabetes mellitus and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hypertension.  The Veteran filed a timely NOD 
in June 2004.  See 38 C.F.R. § 20.302(a).  Since there has 
been an initial RO adjudication of the claims, and an NOD as 
to their denial, the Veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the claims is a 
procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004); 
see also Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to the new and material claim for hypertension, 
the Board notes that a remand is also necessary to comply 
with the newly specified criteria as noted in Kent, supra 
(i.e. the type of evidence which would be new and material 
based on the reasons for the prior denial).  While the March 
2004 letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing the 
underlying service connection claim for hypertension, and it 
informed the veteran that the claim was previously denied in 
an October 1996 rating decision, the RO failed to provide the 
reasons for said denial.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide the Veteran notice of a key 
element of the evidence necessary to substantiate his claims 
to reopen.  See Kent, supra.  Without such notice, the 
Veteran is deprived of an opportunity to participate in the 
adjudication process because he did not know what evidence 
was needed to reopen his claim.  Id.  Thus, remand is 
required.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, and any other applicable legal 
precedent.  Such notice should apprise 
the Veteran of the evidence and 
information necessary to substantiate: 
his de novo claim of entitlement to 
service connection for OSA; the claim for 
service connection for diabetes mellitus; 
and the matter of whether new and 
material evidence has been received 
sufficient to reopen the Veteran's 
previously denied claim of entitlement to 
service connection for hypertension.  
Such notice should also inform him as to 
whether he or VA bears the burden of 
producing or obtaining the necessary 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
With regard to the claim for 
hypertension, the notice should also 
address what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for OSA, 
hypertension, and diabetes mellitus since 
his discharge from service.  The RO 
should request that the Veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should seek to 
obtain ongoing treatment records of the 
Veteran from the Nashville VA Medical 
Center.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
supply a rationale for any opinions 
expressed.

Specifically, the examiner should opine 
as to whether it is at least as likely as 
not that there is an increase in the 
severity of the nonservice-connected OSA 
that is proximately due to or the result 
of the service-connected obstructive lung 
disease, and not due to the natural 
progress of the nonservice-connected OSA.  
The examiner is asked to make reference 
to the April 1996 report of examination 
that indicates that "possibly" the 
Veteran's obstructive lung disease 
compounded his sleep apnea, and the 
December 2006 VA outpatient treatment 
record that indicates that the Veteran's 
hypoxia at night and the need for CPAP or 
oxygen "could" be due to worsening 
obstructive lung disease.  All necessary 
special studies or tests are to be 
accomplished if deemed necessary.  

4.  The RO must provide the Veteran an 
SOC with respect to his claim of 
entitlement to service connection for 
diabetes mellitus and the matter 
involving whether or not he submitted new 
and material evidence to reopen the claim 
of entitlement to service connection for 
hypertension.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If a 
substantive appeal is filed the claims, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


